ATTORNEY FOR HON.                                            ATTORNEYS FOR THE COMMISSION
MICKEY K. WEBER, JUDGE                                       ON JUDICIAL QUALIFICATIONS

James H. Voyles, Jr.                                         Adrienne L. Meiring
Indianapolis, Indiana                                        Elizabeth Daulton
                                                             Indianapolis, Indiana

______________________________________________________________________________


                                            In the
                         Indiana Supreme Court
                             _________________________________

                                     No. 10S00-1409-JD-606
                                                                              Dec 05 2014, 2:47 pm
                                 IN THE MATTER OF THE HONORABLE
                                      MICKEY K. WEBER, JUDGE
                                 OF THE CLARKSVILLE TOWN COURT

                             _________________________________

                              JUDICIAL DISCIPLINARY ACTION
                             _________________________________

                                        December 5, 2015

Per Curiam.


        This matter comes before the Court as a result of a judicial disciplinary action brought by
the Indiana Commission on Judicial Qualifications (“Commission”) against Respondent Mickey
K. Weber, Judge of the Clarksville Town Court. Article 7, section 4 of the Indiana Constitution
and Indiana Admission and Discipline Rule 25 give the Indiana Supreme Court original
jurisdiction over this matter.


        Subsequent to the filing of formal charges by the Commission, the parties jointly
tendered a “Statement of Circumstances and Conditional Agreement for Discipline” in which
they have stipulated to the following facts. On January 16, 2014, Respondent was involved in an
automobile accident in Louisville, Kentucky, that resulted in property damage to two parked cars
and a fence. When later questioned by police at the hospital, Respondent admitted consuming
alcohol prior to driving and having “too many” beers at a local area bar. Respondent refused to
submit to a breathalyzer test or provide a blood sample. Noticing Respondent had glassy eyes
and slurred speech, the officer arrested Respondent.


        The following day, Respondent reported his arrest to the Commission and contacted the
Indiana Judges and Lawyers Assistance Program (“JLAP”).


        On March 28, 2014, Respondent pled guilty to Criminal Mischief in the second degree,
Ky. Rev. Stat. Ann. § 512.030 (West 2014), and Operating a Motor Vehicle While under the
Influence of Alcohol, Ky. Rev. Stat. Ann. § 189A.010(5)(a) (West Supp. 2014). The court
ordered Respondent to complete an alcohol class, assessed fines and court costs against him, and
imposed a mandatory driver’s license suspension against Respondent.


        The parties agree that the conduct recited above violates Rules 1.11 and 1.22 of the Code
of Judicial Conduct.      The parties also agree that the gravity of Respondent’s conduct is
aggravated by the fact that Respondent has had previous legal issues related to alcohol abuse and
still engaged in the conduct recited above. In mitigation, the parties note that he is remorseful
for his conduct and at no time during the police investigation or arrest did Respondent refer to
his judicial title or allude to his judicial status, nor did he attempt to gain any advantage in his
criminal proceedings from his status as an Indiana judge.


        In light of the facts of this case, the parties submit that the appropriate sanction is as
follows: a public reprimand; Respondent’s resignation from the Clarksville Town Court within
ten (10) days of the date of this opinion, to be effective on December 31, 2014; Respondent’s
ineligibility for future judicial service unless/until he successfully completes an approved
treatment plan and two-year monitoring agreement with JLAP; and Respondent paying the costs




    1
      Rule 1.1 provides, “A judge shall comply with the law, including the Code of Judicial Conduct.”
Ind. Judicial Conduct Rule 1.1 (West 2014) (definitional asterisk removed).
    2
     Rule 1.2 provides, “A judge shall act at all times in a manner that promotes public confidence in the
independence, integrity, and impartiality of the judiciary, and shall avoid impropriety and the appearance
of impropriety.” Jud. Cond. R. 1.2 (definitional asterisks removed).


                                                    2
of this proceeding. The Court accepts the parties’ Statement of Circumstances and Conditional
Agreement for Discipline and the proposed sanction it contains.


        Accordingly, Mickey K. Weber, Judge of the Clarksville Town Court, is hereby
reprimanded. Within ten (10) days of the date of this opinion, Judge Weber shall tender his
resignation from the Clarksville Town Court, which shall be effective December 31, 2014.
Thereafter, he shall be ineligible for future judicial service in Indiana unless/until he submits to,
and successfully completes to the satisfaction of JLAP, a two-year monitoring agreement and
treatment plan approved by JLAP.


        This discipline terminates the disciplinary proceedings relating to the circumstances
giving rise to this cause.


Rush, C.J., and Dickson, Rucker, David, and Massa, JJ., concur.




                                                 3